Citation Nr: 0930448	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2002 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  

In the notice of disagreement of January 2004, the Veteran 
presented a claim for vocational rehabilitation and the Board 
continues to refer this matter to the RO's attention.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In November 2007, the Board remanded the issues for further 
development.  


REMAND

There continue to be outstanding service treatment records.  
In October 2003, the Records Management Center (RMC) 
forwarded some of the Veteran's service treatment records.  
In February 2006, the RMC confirmed that it did not have 
service treatment records on file.  In the Board remand in 
November 2007, the Board asked that the service treatment 
records be obtained from the Presidio of Monterey, Army 
Health Clinic (POMAHC) POMAHC, including all clinical 
records, X-ray and MRI examination reports.  The Board 
requested an investigation to determine whether a separation 
examination was conducted.

In September 2008, POMAHC replied that the service records 
were with the National Personnel Records Center (NPRC), 
however in May 2009, the NPRC indicated that clinical and 
service treatment records were not retired there.  As the 
records have not been retired to the NPRC, and in order to 
exhaust all possible resources, an attempt should be made to 
obtain the service treatment and clinical records from the VA 
Service Medical Records Center (VA-SMRC).  

Lastly, the Veteran was scheduled for a VA examination in 
June 2009, notice was sent informing her that the examination 
had to be rescheduled in July 2009.  The Veteran failed to 
report for her examination in July 2009.  Nevertheless, as 
the issues are being remanded, the Veteran should be afforded 
one more opportunity to be scheduled for a VA examination.

In light of the duty to assist, the case is REMANDED for the 
following action:

1. Contact, the VA-SMRC and request all 
service treatment records, from 2002 to 
2003, pertaining to the Veteran's 
treatment for her left knee and left 
ankle, including any X-ray or MRI 
examination reports; the separation 
examination also should be sought.

2. If any of the above records continue to 
be unavailable, a specific finding of 
unavailability should be made and the 
Veteran should be notified in compliance 
with 38 C.F.R. § 3.159(e).  

3. Afterwards, schedule the Veteran for a 
VA orthopedic examination and send notice 
of the examination to her last address of 
record.  The examiner should review the 
claims folder and, if feasible, MRI 
examination results.  Following 
examination and review of the claims 
folder, the examiner is requested to 
provide opinion on the following:  a) What 
is the diagnosis, or diagnoses, of all 
left knee and left ankle disorders; and, 
if a current disability is present,  b) 
whether it is at least as likely as not 
that any currently diagnosed disorder of 
the left knee and/or left ankle first 
manifested in service and/or is causally 
related to injury or disease in service?

The examiner must provide a rationale for 
the opinions expressed.  In providing 
opinion, the examiner is requested to 
discuss whether the Veteran's report that 
in-service MRI results showed mucoid 
degeneration of the medial meniscus is 
consistent with the current clinical 
findings of record.  If an opinion cannot 
be medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.

4. Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and provide an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

